DETAILED ACTION

Election/Restrictions
The election in the reply filed on 12/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 1, after “openable object, ”, it is suggested that –the locking apparatus” be inserted, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “a paired user device” has not been adequately defined in the context of the claim language. 
In claim 5, “other than a paired user device” is indefinite and not understood in the context of the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer et al., US Patent 3,563,586, in view of Brown et al., US Patent 8,272,241.
Regarding claim 1, Creamer provides most of the claimed limitations, including a locking apparatus for restricting movement of an openable object, the locking apparatus comprising a body 10; an actuator (inherent to the design--see column 1, lines 13-24); and a lifting member 26, at least a portion of the lifting member being configured to be raised or lowered relative to the body using the actuator to selectively restrict movement of the openable object.
Regarding claim 1, although there is strong suggestion in the design and disclosure of Creamer for a type of control system or circuitry, Creamer does not explicitly discuss a control circuit including a transceiver configured to receive a requested operation, the control circuit configured to process the requested operation and to control the locking apparatus responsive to the requested operation to place the locking apparatus in a locked or an unlocked state.  However, the use of control circuitry that include transceiver components for sending and receiving wireless request is very old and well known in the art of latching/locking devices and the like.  Brown provides teaching of this general well-known concept for controlling a door locking device remotely via wireless means.  It would have been obvious for one having ordinary skill in the art at the time of the effective filing date of the present application to have modified the design of Creaming to include such structure and functionality, for the purpose of controlling a door blocking device remotely via wireless means.  
Claim 2 inherent to the combination.
Regarding claims 3 and 4, see element 264 of figure 8.
Regarding claim 5, as best understood, other such devices are well known in the art, such as wireless fob devices, such as devices similar to those used in vehicle door locking and unlocking applications.
Each of the limitations of claims 6-9 are inherent to the combination.
The method claims of 10-13 are obvious to the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675